Citation Nr: 1545793	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-27 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a respiratory disability, including chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for myelodysplastic syndrome leukopenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968 and from July 1976 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville. Tennessee.  The August 2011 rating decision denied the Veteran's claim for service connection for COPD while the August 2012 rating decision denied the claim for service connection for myelodysplastic syndrome.

In order to better serve the Veteran's stated interests, the Board has broadened the claim as entitlement to service connection for a respiratory disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The Veteran had a videoconference hearing in July 2015 before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  Thereafter, the Veteran provided additional evidence accompanied by a waiver of RO initial consideration as the appropriate Agency of Original Jurisdiction (AOJ).  The Board hereby accepts this new evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to claims before the Board at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran believes that his COPD and myelodysplastic syndrome are attributed to herbicide exposure, including Agent Orange, while stationed in Vietnam.  Alternatively, he also claims that his disabilities were caused by exposure to diesel fume exhaustions, including benzene, as part of his duties as a power generation equipment repairman in the motor pool.  

Here, the medical evidence of record reflects diagnoses of asthma, COPD and myelodysplastic syndrome leukopenia. 

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the veteran was exposed to an herbicide agent during active service. 38 C.F.R. § 3.307(a)(6)(ii).

A review of the Veteran's records reflects that he had service in Vietnam from August 1967 to August 1968.  Thus, the Board concedes the Veteran's exposure to Agent Orange.  None of the Veteran's diagnosed respiratory conditions or myelodysplastic syndrome and leukopenia, however, is among the listed diseases subject to presumptive service connection on the basis of Agent Orange.  38 C.F.R. § 3.309(e).  Accordingly, service connection is not warranted on this basis of entitlement.

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Ultimately, a non-combat Veteran's lay statements must be weighed against other evidence, including the absence of military records supporting his or her assertions.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, a review of the Veteran's service treatment records (STRs) shows that he was treated on several occasions for a cough, although at his August 1973 enlistment examination a clinical evaluation of his lungs and chest were normal.  In July 1975, he reported a productive cough for three days.  It was noted that he had a cold.  In September 1976, he endorsed symptoms of sinus congestion, headaches and coughing for a week.  Again, in November 1976, he was treated for the flu with complaints of coughing.  In addition, he was treated for a persistent cough in October 1977.  In February 1986, he reported symptoms of chest pain, coughing and chills.  In March 1989, the Veteran was treated for coughing, head congestion and tightness in the chest.  Further, in June 1990, he complained of a non-productive cough.  At his September 1991 separation examination, the Veteran reported a history of chronic cough and pain/pressure in the chest.  The clinician did not comment on the Veteran's reported history of a chronic cough.
As already mentioned above, the Veteran stated at his July 2015 hearing that he believed his current disabilities were due to exposure to diesel fume exhaustions, including benzene, as part of his duties as a power generation equipment repairman in the motor pool.  His DD-214 confirms that his military occupational specialty (MOS) was as a power generation equipment repairer.  Subsequently, he submitted medical literature from the Center for Disease Control and Prevention (CDC) indicating that exposure to benzene can cause harmful effects on the bone marrow.  As a result, a VA examination is necessary to determine whether the Veteran's myelodysplastic syndrome leukopenia was caused by exposure to diesel fume exhaustions, including benzene.

Moreover, in August 2015, the Veteran submitted a private medical opinion letter from his primary care physician, Dr. R.B.  Dr. R.B. noted that he had treated the Veteran for the past three years for multiple medical conditions, including COPD.  He stated that the Veteran had reported that he was a diesel mechanic in the military and had daily exposure to noxious fumes, including benzene.  Dr. R.B. explained that benzene has been known to cause long-term injury to small airways in a similar fashion as tobacco inhalation.  He then asked the Board to take this into consideration when deciding the Veteran's claim for service connection. 

Since Dr. R.B.'s statement supporting the claim is somewhat equivocal, it is insufficient to grant service connection.  See generally Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It, however, triggers VA's duty to provide the Veteran with a VA examination to provide further medical comment as to whether his COPD is related to his active service; specifically, his exposure to diesel fume exhaustions, including benzene.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Please schedule a VA compensation examination to determine the nature and etiology of the Veteran's current respiratory disability, including especially his COPD. The examination must include a review of his relevant medical history and consideration of his current complaints, as well a comprehensive evaluation of his lungs and any diagnostic testing deemed necessary. 
The examiner is asked to offer an opinion responding to the following questions: 

(a) Please specify the diagnosis (or diagnoses) of any current respiratory disorder, including COPD.

(b) Next comment on the likelihood (very likely, as likely as not, or unlikely): (1) that any current condition incepted during the Veteran's period of active military service from October 1966 to August 1968 and from July 1976 to December 1991; or (2) that such condition was caused by an incident or event that occurred during such service, including especially exposure to diesel fume exhaustions, including benzene?

The examiner should additionally consider Dr. R.B.'s August 2015 medical opinion noting a possible link between the Veteran's current COPD and exposure to diesel fume exhaustions, including benzene and medical literature from the CDC on benzene.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

2. Please also schedule a VA compensation examination to determine the etiology of the Veteran's current myelodysplastic syndrome leukopenia.  Based on a review of the records contained in the claims file and the results of the examination, the examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) that Veteran's myelodysplastic syndrome leukopenia is related to his period of active military service from October 1966 to August 1968 and from July 1976 to December 1991, including exposure to diesel fume exhaustions, including benzene?

The examiner should additionally consider the medical literature from the CDC indicating that exposure to benzene can cause harmful effects on the bone marrow.  

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claims, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




